DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are still pending in this Application. 
Response to Amendments/Arguments
The amendments overcome the objection of claim 1. Therefore, the objection is withdrawn. 
On page 16, The Applicant’s admits that the terms “processor” and “controlling, by the processor, the power distribution system according to the future operation state variation tendency of the power distribution network with the DGs” is not recited in the disclosure but a PHOSITA could understand that the steps 10 to 50 of the method for predicting an operation state of a power distribution network with distributed generations (DGs) based on scene analysis claimed in claim 1 is performed by the processor. The Examiner respectfully disagrees with the Applicant and the arguments. 
	The MPEP 2163 describes guidelines and factors that were considered/followed for evaluating this and any patent application for compliance with the written description requirement of 35 U.S.C. 112. Simply stating that a PHOSITA would understand that a processor and controlling steps of a grid/power distribution system should have been included in the disclosure are not factual evidence in support of compliance of the subject matter with respect to the requirements under 35 USC 112. The disclosure or the Applicant has not shown any factual evidence, either from the disclosure or external, that an example of reduction of practice occurred to show possession of the invention. While reduction to practice itself is not required to meet the written description requirement, it is a Factor that when present provides big weight in determining that the applicant had possession of the invention. 
 	For instance, possession of the claimed invention as a whole may be shown by describing a reduction to practice. However, the disclosure does not teach any example of reduction to practice the invention.  The disclosure does not teach how each and which elements are controlled to maintain the power flow in the grid and avoid the overloading. There is not a single a single instance of adjusting variables or setpoints in order to achieve the stability as argued by the Applicant on page 19. The Applicant’s argument/remarks, on pages 17-20, with respect to rejections to claims 1-12 under 35 USC § 101 have been fully considered but they are respectfully not persuasive. Therefore, rejections to the claims have been maintained. 
	On pages 18-19, the Applicant argues that: “The claims in this disclosure mainly focuses on " the prediction of the operation state of the power distribution network based on scene analysis", that is to say, when running the "power distribution network", the electronic device responsible for monitoring the "power distribution network" (For example, device that are equipped  with processors, such as servers, power grid management devices, etc.) can utilize "the power distribution network structure", "the historical operation information", and "the historical output sequence of the DGs" to establish a "future multi-time section operation scene tree", and calculate the relevant risk parameters and variation tendencies of the distribution network for each scene obtained from the "power distribution network" by running the technical solution claimed in this disclosure ..Based on the variation tendency of the line current and busbar voltage out-of-limit risks under continuous time sections calculated by a processor, the processor controls the power distribution system, so as to avoid the aforementioned variation tendency of the out-of-limit risks. In other words, the system presented is used to adjust the power network (practical application) in order to prevent the risk of overloading and the collapse of the power network. Based on the above, the meaningful limit is added in the amended claim 1 Based on the above, the meaningful limit is added in the amended claim 1, when taking all the limitations recited in claim 1 into consideration, amended claim 1 reciting mathematical relationships are integrated into a practical application due to the reasons below… in '"controlling, by the processor, the power distribution system according to the future operation state variation tendency of the power distribution network with the DGs" are integrated into a practical application, and satisfied the requirement of Step 2A Prong 2, which is not an abstract idea”. Page 20 “Applicant respectfully asserts that the currently amended claim 1 recites a combination of additional elements that amounts to significantly more than mathematical relationships which are examples of abstract ideas, imposes a meaningful limit on the mathematical relationships (requirement of Step 2A Prong 2), and provides an inventive concept (requirement of Step 2B), and thus should be patent eligible under 35 U.S.C. 101. These arguments are respectfully not persuasive.  
	In response to the arguments above, as stated above with respect to the new matter or lack of sufficient disclosure for the claimed subject matter, the disclosure does not teach any computer, server or power grid management devices as argued. Furthermore, simply adding a processor and broadly reciting that a power distribution is controlled with the processor based on the calculated values simply links the abstract idea to an intended field of use. The disclosure does not teach how and which components of the power distribution grid are controlled and adjusted based on the results of the abstract idea. Therefore, the claimed invention is not integrated into a practical application and does not contain any meaningful limitations because it does not recite how each or if any components is adjusted and/or controlled to achieve the intended result of the claimed invention.  Therefore, the rejections are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	With respect to claim 1, and which recites “obtaining by a processor…, deeply traversing by the processor, extracting by the processor…, matching by the processor…, establishing by the processor…, and controlling, by the processor, the power distribution system according to the future operation state variation tendency of the power distribution network with the DGs”.  These limitations do not have support in the disclosure as originally filed. 
	No support for a processor achieving each of the functions above was found in the original disclosure. The Applicant admits in the arguments that such support is not recited in the disclosure but it would have been understood by one of ordinary skill in the art.
	The disclosure does not teach any controlling or adjusting step of any components of the power distribution system.  
	Claims 2-12 depend on claim 1 and they are rejected for the same reasons mutatis mutandis as their parent claims since they inherit the same error. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the
claimed invention is directed to an abstract without significantly more.
	Claim(s) 1 recites  “A method for predicting an operation state of a power distribution network with distributed generations (DGs) based on scene analysis, comprising the following steps:
	step 20) extracting…representative scene sequence fragments of output of the DGs according to the historical output sequences of the DGs;
	step 30) matching…the real time scene with historical similar scenes by calculating a dynamic time warping distance between real-time output sequence fragments and the representative scene sequence fragments of the DGs, so as to obtain a multi-scene prediction result of a future single-time section T0;
	step 40) establishing…a future multi-time section operation scene tree according to the multi-scene prediction result of the future single-time section;
	and step 50) deeply traversing…all scenes in the future multi-time section operation scene tree, performing a power distribution network load flow analysis for each scene, calculating a line current out-of-limit risk and a busbar voltage out-of-limit risk of the power distribution network, and obtaining a variation tendency of the line current and busbar voltage out-of-limit risks under continuous time sections, namely a future operation state variation tendency of the power distribution network with the DGs.
These limitations, as drafted, is a process that, under its broadest reasonable
interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract idea. The first Step 20) extracting representative scene sequence fragments…requires the use of mathematical formulas to extract the representative scene sequence fragments form the historical data. The formulas for the first steps includes probabilities, calculating Kantorovich distances for the different pints in the data, calculating matrices, and performing multiplications (see [0013-0020] and [0053-[0061]). The second step 30) “matching the real time scene with historical similar scenes by calculating a dynamic time warping distance…” also involves the use of mathematical formulas and algorithms such as the DTW algorithm which is an algorithm that involves the comparison of data and calculations to find the distances (see [0063-0067]). The third step 40) “establishing a future multi-time section operation scene tree according to the multi-scene prediction result of the future single-time section”, makes use of the formulas of step 30) and further involves the use of formulas to establish the future multi-time section operation scene tree (see [0070-0075]). The step 50) “deeply traversing all scenes in the future multi-time section operation scene tree, performing a power distribution network load flow analysis for each scene, calculating a line current out-of-limit risk and a busbar voltage out-of-limit risk of the power distribution network, and obtaining a variation tendency of the line current and busbar voltage out-of-limit risks under continuous time sections, namely a future operation state variation tendency of the power distribution network with the DGs” clearly includes the use of formulas as clearly explained in the disclosure (see 0077-0097). Thus, the previous steps involve or suggest the use and implementation of mathematical concepts including the calculation of values using formulas/equations. Therefore, the claims recite abstract ideas or judicial exceptions. 
 	The judicial exceptions are not integrated into a practical application because the claims recite the additional elements such as “a processor for performing the steps of claim 1”, “a power distribution network with distributed generations (DGs)” and “controlling, by the processor, the power distribution system according to the
future operation state variation tendency of the power distribution network with the
DGs”, and which are recited in high level of generality and generally link the use of a judicial exception to a particular technological environment of field of use such as a distribution power grid and a processor. Claim 1 further recites the additional elements of “obtaining by a processor a network structure and historical operation information of the power distribution system”, which are recited in high level of generality and are considered insignificant extra solution activities of mere data gathering. For instance, the obtaining step is recited at a high level of generality (i.e. simply gathering data for use in the judicial exception formulas/equations), and amounts to mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
“a power distribution network with distributed generations (DGs)” and “controlling, by the processor, the power distribution system according to the future operation state variation tendency of the power distribution network with the DGs” simply link the use of judicial exception to a particular technological environment or field of use which have been found by the courts not to be enough to qualify as significantly more (see 2106.05(h).  Furthermore, the additional element “obtaining by a processor a network structure and historical operation information of the power distribution system”, have been considered insignificant extra-solution activities of mere data gathering and amounts to necessary data gathering as an input to an equation or equation of steps 20-50) above (see EMPEP 2106.05(g). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). Furthermore, the additional elements of using “a processor” for performing calculations of the abstract idea and which is recited so generically (no details whatsoever are provided other than that it is a “one processor”), thus, it  represents no more than mere instructions to apply the judicial exceptions on a computer. A generic computer and/or its memory for executing steps of a program are well understood, routine and conventional (see MPEP 2106.05f). Merely adding generic computer components to perform the method is not sufficient.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 2-12 depend from claim 1, and thus recite the limitations and the abstract ideas of claim 1. 
 	Claim 2 recites the additional limitations of “wherein in the step 10), node numbering is performed by traversing the power distribution network, so as to obtain a type of each node and interconnected positions of the DGs, thereby obtaining the network structure of the power distribution system”, which are recited in high level of generality and are considered insignificant extra solution activities of mere data gathering and have been considered insignificant extra-solution activities of mere data gathering and amounts to necessary data gathering as an input to an equation or equation of steps 20-50) above (see EMPEP 2106.05(g). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 3-12 recite additional limitations that clearly expand each of the steps 20-50) of the abstract idea above, and these additional limitations are also abstract ideas themselves since they involve mathematical concepts involving equation/formulas as previously stated above.  Claim 3-12 includes the same additional elements of claim 1. Accordingly, these additional elements do not integrate the abstract idea of claims 3-12 into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea.	 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117